Citation Nr: 0217918	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  96-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from November 3, 1953, to 
November 2, 1956, and from June 17, 1958, to July 21, 
1958.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.


REMAND

The veteran was previously afforded a personal hearing 
before a Member of the Board (Board Member) in January 
1998 with regard to the claim now pending on appeal.   VA 
law provides that a Board Member who conducts a hearing on 
appeal must participate in any decision made on that 
appeal.  See 38 C.F.R. § 20.707 (2002).  The Board Member 
who conducted the prior hearing, however, is no longer 
employed by VA, and the veteran's claim is still pending.  
In an October 2002 communication, therefore, the Board 
asked the veteran to indicate whether he wanted another 
hearing on appeal, to be conducted by a new Board Member.  
In a November 2002 writing, the veteran stated that he 
desired another hearing before a new Board Member, to be 
conducted at the RO.  As the veteran has accordingly made 
a timely and proper request for such a hearing, the Board 
finds that the matter must be returned to the RO at this 
time.  See 38 C.F.R. § 20.703 (2002). 

Accordingly, this case is REMANDED for the following 
action:

The RO should schedule the veteran for 
a hearing before a Board Member at the 
RO in Indianapolis, Indiana, and 
provide the veteran and his 
representative with appropriate notice 
for the hearing.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




